 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11     KAREEM J. HOWELL,                         1:18-cv-00825-GSA-PC
12                    Plaintiff,                 ORDER STRIKING PLAINTIFF’S REQUEST
                                                 TO INTERVENE
13            vs.                                (ECF No. 10.)
14     J. ALEJO, et al.,
15                   Defendants.

16

17

18

19          Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

20   with this civil rights action pursuant to 42 U.S.C. § 1983.          Plaintiff filed the Complaint

21   commencing this case on June 18, 2018. (ECF No. 1.)

22          On January 7, 2019, Plaintiff filed a request for the court to intervene in events at

23   Corcoran State Prison concerning prison official J. Burns. Among other complaints against J.

24   Burns, Plaintiff alleges that Burns is interfering with Plaintiff’s mail, blocking his access to the

25   prison law library, and denying Plaintiff’s request for a 602 appeals form to file a prison

26   grievance. Plaintiff claims that his request to intervene is an “information notice,” but he requests

27   assistance from the court to stop Burns from retaliating against and harassing Plaintiff. (ECF

28   No. 10 at 2.)

                                                      1
 1           Plaintiff’s request is captioned for six different cases, including this case, but Plaintiff
 2   primarily refers to his case 1:18-cv-0311-EPG-PC; Howell v. Burns, in which J. Burns is named
 3   as defendant. Plaintiff is advised not to file documents which contain multiple case numbers in
 4   the caption expecting one document to be addressed in more than one case. Such filings violate
 5   the First Informational Order which was served on Plaintiff on June 19, 2019, informing Plaintiff
 6   that:
 7           If a party has more than one case pending and wants to file the same document in more
 8
             than one case, the party must provide a separate copy of that document, with the correct
             case number in the first page caption, for each case. Documents with more than one case
 9           number in the caption may be stricken/returned.

10   (ECF No. 3 at 2 ¶ F.)

11           In the present case, Plaintiff’s Complaint awaits the initial screening by the court pursuant

12   to 28 U.S.C. § 1915A. J. Burns is not listed as a defendant. The Complaint has not been served

13   and no defendants have appeared. Plaintiff’s request shall be stricken from the record based on

14   his violation of the First Informational Order.1

15           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request filed on January 7, 2019, is

16   STRICKEN.

17
     IT IS SO ORDERED.
18

19       Dated:      January 18, 2019                                   /s/ Gary S. Austin
                                                            UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27
     1 A document which is “stricken” will not be considered by the Court for any purpose. (Informational Order, ECF
28   No. 3 at 2:7-8)


                                                           2
